Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [Andrew V. Siracuse, J.], entered December 15, 2004) to annul a determination of respondent New York State Office of Children and Family Services. The determination denied petitioner’s request to amend an “indicated” report of child maltreatment to an “unfounded” report.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination following a fair hearing denying his request to amend an “indicated” report of child maltreatment against him in the statewide central register of child abuse and maltreatment to an “unfounded” report. We conclude that the determination is supported by substantial evidence (see Matter of Gerald G. v State of N.Y. Dept. of Social Servs., 248 AD2d 918, 919 [1998]; cf. Matter of Carl F. v New York State Off. of Children & Family Servs., 17 AD3d 1048 [2005]).
We have reviewed petitioner’s remaining contentions and conclude that they are without merit. Present—Pigott, Jr., PJ., Hurlbutt, Kehoe, Martoche and Smith, JJ. [See 6 Misc 3d 621 (2004).]